November 30th, 1816.
Judge Roane
pronounced the Court’s opinion, that the Judgment be reversed; the law arising upon the defendant’s Demurrer to the plaintiff’s Replication being for the plaintiff. And Judgment was entered, that the plaintiff recover against the defendant the sum of $105,60 cents, being the amount of two thirds of a quota due to the said Society per declaration No. 137, filed in the General Office of Assurance, and also the farther sum of eight dollars and eighty cents, being the amount of two-thirds of a quota due to the said Society per declaration No. 143, filed in the General Office of Assurance as aforesaid, with legal interest on both of the said sums, from the tenth day of December, 1806, to the time of payment, together with seven and a half per cent, damages on said principal and interest, and also their Costs by them in the said Superior Court of law expended.